On Petition for Rehearing.
(171 Pac. 1051.)
Petition for rehearing denied and former opinion modified.
Mr. George M. Brown, Attorney General, Mr. Isaac E. Van Winkle, Assistant Attorney General, and Mr. G. W. Mullins, District Attorney, for the Petition.

Messrs. Anderson & Erickson, contra.

In Banc.
MOORE, J.
Attention is called in a petition for a rehearing to the fact that in the former opinion herein it was taken for granted that no reply had been filed, when the abstract shows that by stipulation of the parties the averments of new matter in the answer were deemed denied. Based upon this mistake it is argued by appellant’s counsel that the allegations of the complaint are not sufficient to constitute a cause of action, and that the findings of fact as made by the court do not support the judgment which was rendered. The complaint reads:
(1) “That on and prior to the 12th day of September, 1912, the plaintiff was the owner of and in possession of, a certain pound net fish-trap, in the waters of the Columbia River, in the vicinity of Woody Island, and about 1,000 feet from the shorelands of said river, and within the boundaries of Clatsop County, State of Oregon, which said pound net fish-trap at that time was marked ‘No. 1, Ore.’ and No. -IJ. S. and was and is of the value of $2,000.
(2) “That on or about the - day of September, 1912, the defendants, without the knowledge or *271consent of the plaintiff and against his will, took, converted and appropriated said pound net fish-trap to their own use, and deprived the plaintiff of his title thereto and of his possession thereof; that said defendants withheld the possession of said pound net' fish-trap from the plaintiff, during the period from September-, 1912, until September 12, 1912, and thereby deprived the plaintiff of his right to maintain and operate said fish-trap for the purposes of catching salmon fish, to the injury of the plaintiff in the sum of $3f)0.
“That said defendants, although the plaintiff frequently demanded that they return said fish-trap to the plaintiff, refused and neglected to return the same to him, unless he pay them the sum of $1,000; that in order to secure possession of said trap, said plaintiff was compelled to pay said sum of $1,000 to said defendants ; that said defendants threatened to sell said trap to other parties than the plaintiff, unless the plaintiff paid said sum, and they did offer the same for sale to other persons than the plaintiff, and thereupon the plaintiff, in order to operate said trap, paid said sum of $1,000.
“Wherefore, by reason of the premises, plaintiff demands judgment against the defendants in the sum of $300, and the further sum of $1,000, with interest thereon from September 12, 1912, until paid, and for his costs and disbursements herein.”
Based upon the testimony received at the trial, findings of fact were made to the effect,
(1) That on and prior to September 12, 1912, the plaintiff was the owner and in the possession of a pound net’ fish-trap, located and marked as alleged in the complaint.
(2) That the trap was of the value of at least $2,000.
(3) That on and prior to September 12, 1912, the defendant B. E. Clanton was Master Fish Warden of the State of Oregon, and the defendant Frank Sweet was his deputy for the Columbia Biver District.
*272(4) That on or about September 8, 1912, the defendants, without the knowledge or consent of the plaintiff, and against his will, took possession of the fish-trap and withheld it, thereby preventing the plaintiff from operating the trap.
(5) That the possession and operation of the trap during the time mentioned was of great value to the plaintiff; that large quantities of fish abounded in the waters in the immediate vicinity of the trap in September, 1912.
(6) That on and prior to September 12, 1912, the defendant E. E. Clanton threatened to sell the fish-trap, and offered it for sale to persons other than the plaintiff; that Clanton would have sold the appliance to persons other than the plaintiff, unless the latter paid that defendant the sum of $1,000 therefor.
(7) That persons, other than the plaintiff, had submitted bids to Clanton for the fish-trap.
(8) That in order to prevent the sale of the trap to persons other than the plaintiff, and to secure possession thereof so as to operate it, the plaintiff was compelled to and on September 12, 1912, did pay Clanton the sum of $1,000.
(9) That prior to September 12, 1912, Clanton offered to sell the trap to persons other than the plaintiff, and had received from them bids therefor; that Clanton informed the plaintiff that unless he paid the sum of $1,000 therefor, the trap would be sold to other persons, and that defendant would have sold the same unless the plaintiff paid him the sum of $1,000.
(10) And that because of the acts of the defendant Clanton, the plaintiff was damaged in the sum of $1,000.
As conclusions of law the court also found that Clan-ton deprived the plaintiff of the fish-trap without due process of law, and converted the same to his own use; that the sum of $1,000 so paid by the plaintiff was not voluntary, but was made under duress of his property; and that the plaintiff was entitled to judgment *273against Clanton in the sum of $1,000 with interest at the rate of 6 per cent per annum from September 12, 1912, until paid, and for his costs and disbursements herein. Judgment was rendered in accordance therewith July 17, 1916.
The defendant on September 7, 1916, requested the court to make other findings all of which were denied, except as follows:
(1) “That on or about the 8th day of September, 1912, the plaintiff was unlawfully operating and causing the operation of the fish-trap mentioned in plaintiff’s amended complaint, and thereupon the defendant, Frank Sweet, took possession of said trap and transferred the possession thereof to the defendant, R. E. Clanton.
(2) “That thereafter, to wit, on the 9th day of September, 1912, a complaint was sworn to before one P. J. Goodman, the justice of the peace for Astoria Precinct, Clatsop County, State of Oregon, accusing and charging the plaintiff with operating the said fish-trap during’ the closed season of said year; that thereafter, to wit, on or about the 9th day of September, 1912, said warrant was served upon the plaintiff herein and the plaintiff appeared on said day in said justice’s court and entered a plea of guilty to said charge, and thereafter, to wit, on said 9th day of September, 1912, judgment was entered against the plaintiff, adjudging that he be fined in the sum of $50 and costs, which judgment was entered and docketed in said court and which judgment the plaintiff then and there paid,”
11. The first question to be considered is whether or not the complaint states facts sufficient to constitute a cause of action for an alleged duress of personal property. In a note to the case of Mayor etc. Baltimore v. Lefferman, 4 Gill (Md.), 425 (45 Am. Dec. 145, 154), in speaking of the ancient remedy that was invoked in such instance, it is observed:
*274“The action for money had and received, which is the form in which a party must sue to recover back a payment which he has made by compulsion, is an ‘equitable action’ (Moses v. Macfarlane, 2 Burr. 1009), and it proceeds on equitable principles.”
To the same effect is the case of Alston v. Durant, 2 Strob. L. (S. C.) 257 (49 Am. Dec. 596), where the Supreme Court of South Carolina held that an action of assumpsit would lie for money paid by the plaintiff for the return of his slave, whom the defendant, as sheriff, refused to surrender, except upon the receipt of a sum in excess of his lawful fees.
12. In Oregon the distinction between forms of actions at law has been abolished, and only one form of such action is now permissible: Sections 1 and 64, L. O. L. The complaint is required to contain a plain and concise statement of facts constituting the cause of action, without unnecessary repetition, and a demand for the relief which the plaintiff claims: Section 67, L. O. L. Section 2 of an act filed in the office of the Secretary of State February 28, 1901, makes it unlawful to take or fish for salmon in any of the rivers or tributaries in Oregon, or in any waters over which the state has concurrent jurisdiction, except during prescribed open seasons: Glen. Laws Or. 1901, p. 328; Section 5236, L. O. L. Section 15 of that act declares that any person fishing for, taking or catching salmon in violation thereof, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined, etc. Section 51 of that statute provides generally that any fish-trap used in catching salmon by any persons, or left in a condition to take such fish during a closed season shall be forfeited. It is made the duty of the fish warden to seize such appliance and thereupon the prosecuting attorney of the proper district is required *275to institute an action in the Circuit Court to have such appliance condemned and sold. A summons to be issued in such action requires the owner of the trap, if known, to appear within 15 days from the service of such process. If, at the trial a judgment of condemnation is given, an execution is to be issued as in ordinary actions, and the appliance so seized is to be sold to the highest bidder for cash: Section 5321, L. O. L.
In the case at bar no judgment was given nor was any action commenced to condemn the fish-trap. By the plaintiff’s plea of guilty, however, to the charge of unlawfully using such means of catching salmon during the closed season, he thereby rendered himself liable to forfeit all his right and title in and to the property so employed for an illegal purpose. It will be remembered the trial court found that the fish-trap was of the value of at least $2,000. The defendant Clanton, if he was authorized without a warrant to seize the appliance, had no right to compromise the offense by accepting only one half of the value of the trap. He did not possess any pardoning power. He was not authorized to surrender the appliance to any person except to the highest bidder for cash upon a valid sale thereof by the sheriff, pursuant to an execution issued upon the judgment of condemnation: Nicklas v. Rathburn, 69 Or. 483 (139 Pac. 567). Instead of notifying the prosecuting attorney whose duty it was to institute an action to condemn the trap, the master fish warden assumed to act as the court in rendering a judgment to that effect, and also as sheriff to enforce the execution issued upon such final determination, except that Clanton threatened to sell the appliance to any person who would purchase it from him, and finally disposed of it to the plaintiff for only *276one half of its value. That Clanton acted from pure motives is unquestioned, and he undoubtedly thought he was performing his official duty in protecting the salmon by undertaking in such summary manner to enforce the provisions of the statute.
In a note to the case of Harris v. Cary, 112 Va. 362 (71 S. E. 551, Ann. Cas. 1913A, 1351, 1354), it is said:
“It is well settled that if a person has in his possession personalty belonging to another, and refuses to deliver the property to the owner unless he is paid a sum of money which he has no right to receive, and, in order to obtain possession of his property, the owner pays the sum demanded, the payment is made under compulsion and may be recovered.”
13,14. The complaint herein, stripped of superfluous verbiage, practically charges the exaction of a sum of money as a condition precedent to the release of property under conditions similar to those specified in the excerpt last quoted. When a complaint alleges facts that bring the case clearly within the provisions of the law by which it is governed, the pleading sufficiently states a cause which, if properly substantiated, entitles the plaintiff to the relief sought. The initiatory pleading, not having been challenged by a demurrer, should be construed liberally, and thus interpreted it is sufficient.
15. The findings of fact, originally made, conform to the averments of the complaint, thereby rendering it unnecessary to find upon any other issues: Lewis v. First Nat. Bank, 46 Or. 182 (78 Pac. 990); Freeman v. Trummer, 50 Or. 287 (91 Pac. 1077); Naylor v. McColloch, 54 Or. 305 (103 Pac. 68); Wells v. Great N. Ry. Co., 59 Or. 165 (114 Pac. 92, 116 Pac. 1070, 34 L. R. A. (N. S.) 818).
*27716. The judgment rendered herein July 17, 1916, awarded the plaintiff a recovery of $1,000, with interest thereon at the rate of 6 per cent per annum from September 12, 1912, the time when that sum was paid upon Clanton’s demand. Particular attention was not called to this part of the judgment in the brief originally submitted by appellant’s counsel, and for that reason the matter was overlooked. In Baker County v. Huntington, 48 Or. 593, 603 (87 Pac. 1036, 89 Pac. 144), it was said:
“When the right to recover in an action is in good faith denied, interest will not be allowed on the demand prior to its liquidation by judgment. ’ ’
To the same effect are the cases of Sargent v. American Bank & Trust Co., 80 Or. 16 (154 Pac. 759, 156 Pac. 431); Carnahan Mfg. Co. v. Beebe-Bowles Co., 80 Or. 124 (156 Pac. 584); Holtz v. Olds, 84 Or. 567 (164 Pac. 583, 1184); City of Seaside v. Oregon Surety & Casualty Co. (Or.), 171 Pac. 396. The defense herein was interposed in good faith and this being so, no interest was permissible until the judgment was rendered. A correction will be made in this particular, thereby allowing the appellant his costs and disbursements upon this appeal. In all other respects the former judgment is adhered to and the petition for a rehearing is denied.
Modified and Rehearing Denied.